UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
DAVID NEAL CRAWFORD,                                      :                                  1/7/2020
                                                          :
                                        Plaintiff,        :
                                                          :               19-cv-4190 (VSB)
                      -against-                           :
                                                          :                    ORDER
BOARD OF MANAGERS OF CIPRIANI,                            :
et al.                                                    :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        It has been reported to the Court that this case has been settled. Accordingly, it is hereby:

        ORDERED that the above-captioned action is discontinued without costs to any party

and without prejudice to restoring the action to this Court’s docket if the application to restore

the action is made within forty-five (45) days.

        The Clerk of Court is respectfully directed to mail a copy of this order to the pro se

Plaintiff.

SO ORDERED.

Dated: January 7, 2020
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
